Citation Nr: 0807486	
Decision Date: 03/05/08    Archive Date: 03/12/08	

DOCKET NO.  05-33 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than May 16, 2003, 
for the award of service connection for a schizo-affective 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1964 to 
October 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
VARO in Houston, Texas, that denied entitlement to an 
effective date earlier than May 16, 2003, for the award of 
service connection for schizo-affective disorder.  The record 
reveals by decision review officer decision in October 2003, 
service connection for schizo-affective disorder was granted.  
A disability rating of 70 percent was assigned, effective 
May 16, 2003, the date of receipt of the veteran's reopened 
claim for service connection for a chronic psychiatric 
disorder.  

To the extent that the veteran is raising a claim of clear 
and unmistakable error (CUE) in a prior Board decision or RO 
decision denying service connection for a chronic acquired 
psychiatric disorder, he has not done so with any 
specificity.  If a claimant is to claim CUE, "there must be 
some degree of specificity as to what the alleged error is 
and, unless it is the kind of error...that, if true, would be 
clear and unmistakable error on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  

The claim of CUE is not inextricably intertwined with the 
issue of an earlier effective date for the grant of service 
connection for a schizo-affective disorder because an earlier 
effective date claims falls directly from the award of 
service connection whereas a CUE claim is premised upon an 
error in a prior final adjudication.  Phillips v. Brown, 10 
Vet. App. 25, 33 (1997).  In other words, issues of CUE and 
earlier effective date are separate claims to be decided on 
their own merits.  Id.  To the extent that the veteran wishes 
to raise a CUE claim as to the Board decision in May 1976 
denying service connection for a nervous condition, he can 
file a motion asking the Board to revise its decision based 
on CUE.  The motion should be sent to the Director, 
Management and Administration, at the Board.  


FINDINGS OF FACT

1.  By rating decisions dated in 1974 and August 1975, 
service connection for a psychiatric disability, classified 
for rating purposes as psychoneurosis with depression and 
obsession and passive-aggressive personality, was denied.  

2.  In a decision dated in May 1976, the Board denied a claim 
of entitlement to service connection for a chronic acquired 
psychiatric disability.  

3.  By rating decision dated in October 1978, it was 
determined the veteran had not submitted statements 
constituting new and material evidence to establish service 
connection for a nervous condition.  

4.  By rating decision dated in September 1979, the veteran 
was found to be entitled to a permanent and total disability 
rating for pension purposes based primarily on schizophrenia.  

5.  In a January 1982 rating decision, service connection 
remained denied for a chronic acquired psychiatric disorder 
on the basis that no new and material evidence had been 
presented to warrant a grant of service connection for a 
psychiatric disability.  

6.  By rating decision dated in September 1996, service 
connection for a seizure disorder was denied.  The rating 
decision referred to the veteran having a schizo-affective 
disorder, noted as previously having been diagnosed as a 
psychoneurosis and personality disorder.  

7.  The veteran's request to reopen his claim for entitlement 
to service connection for a chronic acquired psychiatric 
disability was received at the RO on May 16, 2003.  

8.  In a decision review officer decision dated October 16, 
2003, the RO granted service connection for a schizo-
affective disorder, effective from May 16, 2003.  

9.  There is no informal claim, formal claim, or an intent to 
file a claim to reopen the issue of service connection for a 
chronic acquired psychiatric disability prior to May 16, 
2003.  


CONCLUSION OF LAW

The criteria for an effective date prior to May 16, 2003, for 
the grant of service connection for a schizo-affective 
disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5104, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.155, 3.157, 3.159, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102, 3.156(a), 3.159, and 3.326(a) 
(2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).  

A review of the evidence in this case reveals essential 
compliance with the mandates of the VCAA.  The veteran was 
provided with a communication with regard to establishing an 
earlier effective date by letter dated in January 2004.  The 
content of the letter complies with the requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  The veteran was 
told that it was his responsibility to make sure VA received 
all requested records that were not in the possession of a 
Federal department or agency.  He was told what the evidence 
had to show to establish entitlement to the benefits sought 
and was told how VA would help him obtain evidence for his 
claim.  In a September 2007 letter, he was informed how VA 
determines a disability rating and how it determines an 
effective date once a claim has been granted.  

With regard to VA's duty to notify, not only has the veteran 
been provided with every opportunity to submit evidence and 
argument in support of his claim and respond to VA notices, 
but actions taken by VA have complied with the VCAA.  The 
veteran had the opportunity to provide testimony on his own 
behalf at a video conference hearing in December 2007.  A 
transcript of the hearing proceedings is of record.  Thus, 
the Board finds the VCAA requirements have been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Factual Background and Analysis

The veteran and his representative essentially maintain that 
he should be granted service connection for a schizo-
affective disorder since the 1970's, when he was determined 
to be entitled a permanent and total disability rating for 
pension purposes because of a psychiatric disability.  

The assignment of effective dates of awards are generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim reopened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.  

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302.  If the claimant does not initiate an appeal 
within one year, or if the claimant fails to perfect the 
appeal by filing a timely substantive appeal, or if the 
claimant initiates a timely appeal and the appeal is later 
withdrawn or denied, the disallowance becomes final.  See 
38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  Any award 
based on a subsequently filed application for benefits can be 
made effective no earlier than the date of the new 
application.  See 38 U.S.C.A. §§ 5110, 5108; 38 C.F.R. 
§§ 3.156(c), 3.400(q)(r).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Colvin v. 
Derwinski, 1 Vet. App. 49 (1990).  

A review of the evidence in this case reveals that in 
May 1976, the Board denied entitlement to service connection 
for a chronic acquired psychiatric disorder on the basis that 
the evidence of record revealed the veteran was diagnosed in 
service with a personality disorder.  Personality disorders 
are not diseases or injuries for which service connection may 
be authorized.  

The evidence also reveals the presence of several rating 
decisions over the years, all denying service connection for 
a chronic acquired psychiatric disorder.  This included a 
rating decision in January 1982.  Also, a rating decision in 
September 1996 denied the veteran's attempt to reopen a claim 
of entitlement to service connection for a chronic acquired 
psychiatric disorder.  Another attempt to reopen a claim of 
entitlement to service connection for a psychiatric disorder 
was received in September 1997.  In November 1997, the 
veteran was informed that he had previously been denied in 
September 1975, December 1976, January 1982, and 
September 1996.  These decisions are based on review of the 
service medical records and subsequent medical treatment 
records.  He was told that once a claim had been disallowed, 
it could not be reopened unless there was new and material 
evidence.  The veteran did not timely appeal the 
aforementioned decisions and they all therefore became final.  

The Board finds that following the September 1996 rating 
decision, another claim to reopen the previously denied claim 
for service connection for a chronic acquired psychiatric 
disorder was not received prior to May 16, 2003.  Evidence 
was developed and service connection was granted.  Under 
analysis as a reopened claim, the earliest effective date 
that could be granted for the award of service connection for 
a chronic acquired psychiatric disorder is the date of 
receipt of the claim.  Therefore, an effective date earlier 
than May 16, 2003, may not be assigned.  

Thus, the date the veteran submitted his request to reopen 
the previously denied claim for service connection for a 
chronic acquired psychiatric disorder is the date of the 
current claim, and assignment of an effective date earlier 
than May 16, 2003, is not warranted.  See Flash v. Brown, 8 
Vet. App. 332 (1995) (when a claim to reopen is successful 
and the benefit sought is awarded upon readjudication, the 
effective date is the date of the claim to reopen).  


ORDER

Entitlement to an effective date prior to May 16, 2003, for 
the grant of service connection for a chronic acquired 
psychiatric disorder is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


